Citation Nr: 0636367	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of smell.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bilateral shin 
splints.

4.  Entitlement to service connection for left knee cartilage 
deterioration.

5.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.

6.  Entitlement to an initial compensable evaluation for a 
low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
January 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran was scheduled for a Board hearing at the RO; 
however, he did not report to that hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that the record reflects a 
procedural deficiency.  In his October 2003 notice of 
disagreement (NOD), the veteran provided a new home address.  
The RO properly used the new address to send the statement of 
the case (SOC).  In his February 2004 VA Form 9, the veteran 
provided a different zip code.  Accordingly, the RO sent the 
August 2005 supplemental statement of the case (SSOC) using 
this new zip code.  The SSOC was returned as attempted, not 
known.  The Board observes that the new zip code is incorrect 
and appears to have been provided by the veteran in error, as 
indicated by a June 2004 correspondence regarding another 
matter, which reflects the zip code provided in the NOD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that the 
RO provided the veteran with the August 2005 SSOC, unless 
rebutted by clear evidence to the contrary.  See Baldwin v. 
West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  The Court has declared that VA's use 
of an incorrect address constitutes the clear evidence needed 
to rebut the presumption that it properly notified the 
veteran.  See Fluker v. Brown, 5 Vet. App. 296, 298 (1993); 
Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see also Crain 
v. Principi, 17 Vet. App. 182, 189 (2003) (holding that even 
an incorrect zip code on a VA mailing is clear evidence to 
rebut the presumption of regularity).

As the August 2005 SSOC was returned as unknown, the Board 
finds that the presumption of regularity has been rebutted 
and the veteran was not provided the August 2005 SSOC.  Thus, 
to ensure due process, the RO should send the veteran and his 
representative the August 2005 SSOC using the correct zip 
code, as reflected in the veteran's NOD and June 2004 
correspondence.

The Board also notes that the last VA examinations for his 
service connected asthma and low back disorder were conducted 
in October 2002.  As it has been four years since the last 
examinations, the Board finds that additional VA examinations 
for these conditions should be conducted to determine the 
current level of severity.

Additionally, the evidence indicates the veteran was 
receiving VA treatment through the Columbia, South Carolina 
VA medical facility.  Thus, ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of what is necessary to 
substantiate a claims for increased rating, or the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Thus, on 
remand the RO should provide corrective VCAA notice with 
respect to all claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative the August 2005 SSOC using 
the correct zip code, as reflected in the 
veteran's NOD and June 2004 
correspondence.

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding his 
claims for increased ratings.  The notice 
should also advise advises the veteran 
that a disability rating and effective 
date will be assigned if service 
connection or an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for all claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

3.  The RO should obtain VA treatment 
records from the Columbia, South Carolina 
VA medical facility dating since March 
2005.  

4.  The veteran should be afforded VA 
respiratory and orthopedic examinations to 
determine the current nature and severity 
of the veteran's service connected asthma 
and low back condition.  The claims folder 
must be made available to and reviewed by 
the examiners in conjunction with the 
examination.  All indicated tests deemed 
necessary should be conducted.  All 
symptomatology should be reported in 
detail.

a.  With respect to the respiratory 
examination, pulmonary function studies 
should be conducted.  The examiner should 
also comment as to the types of 
medication used for the veteran's asthma, 
and the frequency of use.

b.  With respect to the orthopedic 
examination, the examiner should provide 
a diagnosis for the veteran's low back 
disorder (assessed on previous VA 
examination as myofascial lumbar back 
pain).  The examiner should comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

5.  After the above is completed, the RO 
should again review the record.  If the 
benefits sought on appeal remain denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


